              Case 2:11-cr-00537-TLN Document 409 Filed 11/19/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                        ) CASE NO. 2:11-CR-00537-TLN
                                                      )
11                              Plaintiff,            ) SEALING ORDER
                                                      )
12          vs.                                       )
                                                      )
13   TROY STRATOS,                                    )
                                                      )
14                             Defendant.             )
15
16         Pursuant to Local Rule 141(b) and based upon the representations contained in the
17   Defendant’s Request to Seal, IT IS HEREBY ORDERED that Defendant’s 4-page Exhibit A and
18   35-page Exhibit C to the Defendant’s Motion for Compassionate Release and Amended Motion
19   for Compassionate Release, pertaining to Defendant Troy Stratos, and Defendant’s Request to
20   Seal shall be SEALED until further order of this Court.
21       It is further ordered that access to the sealed documents shall be limited to the Government
22   and Defendant.
23       The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District
24   Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the
25   reasons stated in Defendant’s request, sealing the defense exhibit serves a compelling interest.
26   The Court further finds that, in the absence of closure, the compelling interests identified by
27   Defendant would be harmed. In light of the public filing of the notice of request to seal, the
28

                                                      1
              Case 2:11-cr-00537-TLN Document 409 Filed 11/19/20 Page 2 of 2


 1   Court further finds that there are no additional alternatives to sealing the defense exhibit that
 2   would adequately protect the compelling interests identified.
 3   DATED: November 18, 2020
 4
 5
 6
 7
 8                                                                       Troy L. Nunley
                                                                         United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
